Citation Nr: 0210206	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  96-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a left ankle 
disorder.

2. Entitlement to service connection for a bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel
INTRODUCTION

The veteran had active service from January 21 to April 8, 
1958.

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of December 1998.  
This matter was originally on appeal from a February 1995 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  Following the Board's December 1998 Remand, the RO made 
satisfactory attempts to obtain medical records of a 1958 in-
service heel surgery and subsequent hospitalization as well 
as offered the veteran the opportunity to submit additional 
evidence or advise VA if assistance was needed to secure 
evidence.

2.  The veteran has been notified of the evidence necessary 
to substantiate his
claims in a letter dated in April 2002, and the RO has 
obtained all relevant evidence necessary for an equitable 
disposition of this appeal.

3.  The evidence does not demonstrate that the veteran's 
current left ankle disorder
is related to service.

4.  The veteran's bilateral pes planus clearly and 
unmistakably existed prior to service.

5.  The evidence does not demonstrate that the veteran 
currently suffers from a bilateral foot disorder that results 
from in-service heel surgery or from an increase in severity 
of the veteran's bilateral pes planus beyond the normal 
progress of the disorder. 


CONCLUSIONS OF LAW

1.  The "duty to assist" under the Veterans Claim 
Assistance Act of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  A left ankle disorder was not incurred during active 
service.  38 U.S.C.A.         §§ 1131, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); 38 C.F.R. § 3.303 (2001).

3.  A bilateral foot disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence and 
finds that the preponderance of the evidence is against the 
veteran's claims.  The RO asked the veteran to identify the 
name and location of the hospital where the veteran 
maintained that he was treated for two weeks in 1958 for heel 
surgery.  The veteran did not respond.  The RO placed several 
requests to the National Personnel Records Center which 
indicated that no records could be located.

The veteran's enlistment examination report shows that the 
veteran had bilateral pes planus or flat feet, but otherwise 
normal.  During service, a Medical Board convened to 
determine the veteran's fitness for continued service.  None 
of the Medical Board's reports make reference to heel 
surgery, a bilateral foot disorder, an ankle injury, or a 
chronic ankle disorder.  The separation examination report 
indicates that the veteran's feet remained normal.  Thus, 
there is no evidence of residuals of the heel surgery or 
evidence that the deformity of the veteran's feet increased 
in severity beyond the normal progress of the disorder during 
military service.  The separation examination report also 
shows that the veteran's lower extremities, which include the 
ankles, were clinically evaluated as normal.  The Medical 
Board's reports and the May 1958 letter from a personnel 
officer of the U.S. Marine Corps show that the veteran's 
discharge from service by reason of disability was due solely 
to his left knee.  Accordingly, an in-service incurrence or 
aggravation of a bilateral foot disorder and in-service 
incurrence of a left ankle disorder are not shown. 

Private medical records from Motion Picture and Television 
Hospital dated from 1987 to 1994 and VA treatment records 
dated from 1994 to 1995 show that the veteran suffers from 
recurring edema in his ankles and feet and is currently 
diagnosed with stasis edema of the ankles and feet.  These 
medical records, however, do not show that in-service surgery 
on one heel resulted in chronic edema of the feet.  These 
medical records further do not show that the deformity in the 
veteran's feet increased in severity beyond the normal 
progress of the disorder due to service and that the chronic 
presence of edema is evidence of permanent worsening of the 
veteran's feet.  These medical records also do not show that 
edema in both ankles resulted from an injury to one ankle 
during service.  In the absence of a showing of in-service 
incurrence or aggravation of the claimed disorders and no 
showing that the claimed disorders are related to service, 
the requirements for establishing service connection have not 
been met.  38 C.F.R. § 3.303.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a bilateral foot disorder is denied. 



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

